DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Although the specification as filed contains similar language (see, e.g., paragraphs [0012], [0067] of specification as filed), the specification is nowhere understood to disclose with any particularity the two gradients. While recognizing that 

Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement by virtue of its dependence from claim 5.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: claim 3 recites “wherein the electrical defect density in the semiconductor layer is derived by using a difference between a value of a current on a low potential side of the semiconductor layer and a value of a current on a high potential side of the semiconductor layer”, the claim only step is derived by using a difference between a values. Figs. 1, 10 and paragraphs ([0059]-[0064]) of the as-filed specification includes 
the steps of current measurement process, the voltage application steps as required. Since the apparatus and steps used is, a measurement defines the values and the accuracy.  
Claim 5 recites: “…wherein a planar density of electrical defects in the semiconductor layer obtained by using a net charge amount accumulated in the semiconductor layer by the current application increases with two gradients, in a region where the planar density of the electrical defects increases as a distance from a low potential side surface at the time of the current application to the semiconductor layer”
Although the planar density of electrical defects in the semiconductor layer is to be obtained by use of the net charge amount accumulated in the semiconductor layer by the current application increases with two gradients. It is not clear to the examiner which gradient these “two gradients” are referring to. In view of this ambiguity, the scope of the claim is unclear. Clarification is required so that the scope of the claim is clear.
Claim 7 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Mares et al “Radial space-charge-limited electron flow in semi-insulating GaN:Fe” J. Appl. Phys. 110, 14 July 2011, Pages 013723-2 to 013723-5.

 Regarding claim 1, Mares teaches a method for evaluating an electrical defect density of a semiconductor layer (fig. 1, GaN:Fe samples, Sec. III. Experimental, col. 2, pg. 013723-2), comprising: a step for measuring an electric current by applying a voltage to a semiconductor layer (fig. 2, application of an external voltage and I-V measurements, Sec. IV. Results and Discussion, pg. 013723-3); and a step for deriving the electrical defect density in the semiconductor layer with use of a measured electric current value (the trap density equivalent (v) to the electrical defect density, the I = K σ (εε0 / ev)1/2V3/2 provides a method for determining the trap density equivalent (v), pg. 013723-4).  

Regarding claim 2, Mares teaches the method for evaluating an electrical defect density of a semiconductor layer according to claim 1, wherein the electrical defect density in the semiconductor layer is derived using a value of a current on a low potential side (fig. 1, measurements of current-voltage (I-V) of both polarities without changing the position of the point contact, voltage drop on RL, Sec. III., pg. 013723-2) (fig. 4, curves measured in the opposite polarity,
i.e., with the point contact positively biased, Sec. IV., pg. 013723-4) of the semiconductor layer.  

Regarding claim 4, Mares teaches a semiconductor element (fig. 1, GaN:Fe sample, Sec. III. Experimental, col. 2, pg. 013723-2), comprising: a semiconductor layer (fig. 1, GaN:Fe sample, Sec. III. Experimental, col. 2, pg. 013723-2) serving as a current path, wherein a maximum value of an electrical defect density obtained by using a charge amount immediately after current application and a charge amount in steady state (fig. 2, constant reading, Sec. IV, pg. 013723-3) of the semiconductor layer is 1.0 x 1019 cm-3 or less (Table 1, sample 2, 3, Sec. IV, pg. 013723-2).  

Regarding claims 6, Mares teaches the semiconductor element according to claim 4, Mares does not teach wherein a bandgap of the semiconductor layer is 2.5 eV or more  (fig. 1, GaN:Fe sample, Sec. III. Experimental, col. 2, pg. 013723-2, GaN is known to have 2.5 eV or more).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858